Citation Nr: 1141168	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995, and from November 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2010, and a transcript of that hearing is associated with the claims file.

In April 2010, the Board remanded this case for further development, at which point the issue before the Board was service connection for bilateral hearing loss.  Upon remand, the agency of original jurisdiction (AOJ) granted service connection for right ear hearing loss, which is a full grant of that benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  However, service connection for left ear hearing loss was denied, and this issue remains on appeal.  As discussed below, the prior remand directives were completed.


FINDING OF FACT

The weight of the evidence does not establish a left ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was notified prior to the initial unfavorable rating decision of the evidence and information necessary to substantiate his service connection claim for hearing loss, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  See letters dated in August 2005, March 2006, and April 2006.  No further notice is required.

With regard to the duty to assist, service treatment records and post-service VA treatment records have been obtained and considered, and there is no indication that the Veteran receives any benefits from the Social Security Administration pertaining to hearing loss.  The Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary for a fair adjudication.  The Board notes that it does not appear that service treatment records concerning the Veteran's second period of active duty, or from November 2003 to May 2005, have been obtained.  However, the Veteran has not claimed that he was diagnosed with a hearing loss disability during service.  Further, he was afforded a QTC examination in September 2005, which did not show a left ear hearing loss disability.  Although the Veteran reported that he had difficulty completing that examination, he was afforded a VA audiological examination in June 2010, in compliance with the prior remand.  He has not reported any difficulties during this examination, and there is no argument or indication that this examination or measurements are inadequate in any way.  In addition, while the most recent VA treatment records in the claims file are dated in March 2007, the Veteran testified during the March 2010 hearing that he was not in receipt of any VA or private audiological treatment.  As such, the Veteran has not been prejudiced by the lack of any possibly outstanding service treatment records or VA treatment records.  

For the foregoing reasons, the prior remand directives have been completed, and there is no indication of any further development that is needed for a fair adjudication.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits at this time.

II. Analysis

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), where the disability manifests to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, in-service noise exposure has been established, and the Veteran has been granted service connection for right ear hearing loss and tinnitus based on such exposure.  However, to be entitled to service connection for left ear hearing loss, the evidence must also establish a current disability for VA purposes.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran was discharged from his second period of active duty in May 2005, and he filed a claim for service connection for bilateral hearing loss in August 2005.  At a September 2005 QTC examination, the Veteran's left ear puretone thresholds were a maximum of 25 decibels at the 500, 1000, and 2000 Hertz levels; and 10 decibels at the 3000 and 4000 Hertz levels.  Speech recognition was 100 percent.  In his February 2007 substantive appeal, the Veteran asserted that he had difficulty completing this evaluation and that his hearing loss had decreased since 2005. 

Accordingly, the Veteran was afforded a VA audiological examination in June 2010.  At that time, his left ear puretone thresholds were a maximum of 25 decibels at the 500 and 1000 Hertz levels, 20 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz.  Speech recognition with the Maryland CNC word list was 96 percent in the left ear.

There is no indication of a hearing loss disability in the available service treatment records.  Further, VA treatment records dated from June 2004 through March 2007 do not contain any audiological measurements, and the Veteran denied any VA or private treatment for hearing loss during the March 2010 hearing.

Although there has been some variation in the Veteran's left ear puretone thresholds, there is no evidence that he had puretone thresholds of at least 40 decibels at any one frequency, or of at least 26 decibels at any three frequencies, during any evaluation.  Further, speech discrimination scores were not below 94 percent at any point.  See 38 C.F.R. § 3.385.  

The Veteran is competent and credible as to the observable manifestations of his left ear hearing loss, such as difficulty hearing with background noise.  Similarly, he has submitted lay statements from several friends and coworkers dated in March 2010 indicating that the Veteran appears to have hearing difficulties since he returned from Iraq, including in the presence of background noise or in groups.  Indeed, the medical evidence confirms some degree of hearing loss since at least September 2005, as the Veteran's puretone thresholds have been higher than 20 decibels at several frequencies in evaluations since that time.  See Hensley, 5 Vet. App. at 157.  However, the Veteran, his friends, and his coworkers are not competent to diagnose a hearing loss disability, or to testify as to the exact degree of his hearing loss, as these must be based on objective criteria obtained through testing conducted by a state-licensed audiologist.  See 38 C.F.R. §§ 3.385, 4.85.  Moreover, to the extent that the Veteran or other lay witnesses may be competent to testify as to the degree of hearing loss, the Board finds the objective evidence to be more probative, as it addresses the specific VA criteria.

In summary, the weight of the evidence does not establish a current left ear hearing loss disability and, therefore, service connection may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against service connection for left ear hearing loss, the benefit of the doubt doctrine does not apply and this claim must be denied.  38 C.F.R. § 3.102.

	
ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


